DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-10 are allowed.

REASONS FOR ALLOWANCE
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, taken singly or in combination, teach “a second circuit block … is configured to generate in output a signal (Pre Trigger) of pre-activation … or a signal of pre-deactivation … “.
Prior art Geffroy (US20180068817A1), Adamec (US5621603A), Bennek (US20150069280A1) have been found to be the closest prior art.
Regarding claim 1, Geffroy teaches a device (i.e. actuator device 30) (figs.1&2) for command and control ([0064], control device 40 comprises a power supply member 55 … [0065], power supply member 55 is configured to energize the coil 45) of the electric power supply (i.e. power supply member 55) (fig.1) ([0066], power supply member 55 comprises an electrical circuit 75) ([0076], The input voltage Us is imposed between the points of the rectifier bridge 80 denoted as “A” and “B” in FIG. 2) of one or more windings (i.e. coil 45) (figs.1&2) of an electromagnetic actuator ([0054], activation device 30 comprises an electromagnet 35), wherein it comprises a plurality of electronic means (e.g. plurality of electronic means 80, 85, 90, 70 etc.) (fig.2) configured to receive at the input either a direct current (DC) feeding voltage or alternatively an alternating current (AC) feeding voltage ([0075], The input voltage Ua is, for example, an alternating voltage. As a variant, the input voltage tea is a DC voltage) and to generate at the output a first digital command signal (CMDATTIV) ([0067], when a measured quantity G has a movement value Vd) ([0097], the regulator 70 is configured to command the opening and/or closing of the first switch 90) suitable for triggering an activation phase of the electromagnetic actuator in which at least one of said one or more windings is powered (implicit, C2 flows through coil 45) (fig.2), for a first predefined and adjustable time interval ([0092], regulator 70 is configured to regulate the value V … returns a control variable … [0096], control variable is, for example, a rate of opening of the first switch 90) , with an activation current ([0067], second electric current C2 is able to cause a movement of the moving part 50 from the first position to the second position), a second digital command signal (CMDMANT) ([0070], second electric current C2 is furthermore able to hold the moving part 50 in the second position when the measured quantity G is equal to a maintenance value Vm) ([0097], the regulator 70 is configured to command the opening and/or closing of the first switch 90) suitable for triggering a maintenance phase of the electromagnetic actuator ([0070], second electric current C2 is furthermore able to hold the moving part 50 in the second position) in which said one or more windings are powered with a maintenance current having an intensity lower than said activation current ([0070], The maintenance value Vm is strictly less, in absolute value, than the movement value Vd), wherein said plurality of electronic means comprises a first circuit block (Geffroy, e.g. block comprising 80, 85, 90 and 70) (fig.2) configured to generate at the output a reference voltage (e.g. voltage corresponding to second electric current C2) (fig.2) adjusted to a desired value (Geffroy, [0067], movement value Vd … [0070], maintenance value Vm) responsive to the value of the feeding voltage in direct current (DC) or in alternating current (AC) received at the input (Geffroy, [0081], second current C2 is obtained, based on the origin current Co).
Geffroy does not teach a third digital command signal suitable for triggering at least a third phase of deactivation of the electromagnetic actuator in which the power supply of said one or more windings is interrupted for at least a second predefined and adjustable time interval.
Adamec teaches in a similar field of endeavor of solenoid drive control, a third digital command signal (e.g. output of comparator 120) (fig) suitable for triggering at least a third phase of deactivation of the electromagnetic actuator (column 3 lines 50-54, if an over-current condition exists, the voltage at the inverting input will exceed the voltage at the non-inverting input, and the comparator output will toggle or switch to its logic LO state) in which the power supply of said one or more windings is interrupted (column 2 lines 59-63, output of the comparator 120 is then provided to subsequent signal processing circuitry within a gate array integrated circuit 124. This gate array circuitry turns off the first transistor 112, thereby preventing any current flow through the solenoid 104) for at least a second predefined and adjustable time interval (column 3 lines 58-59, comparator output signal 184 remain at one of its two logic states for a predetermined number of clock cycles).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the third digital command signal suitable for triggering at least a third phase of deactivation of the electromagnetic actuator in which the power supply of said one or more windings is interrupted for at least a second predefined and adjustable time interval in Geffroy, as taught by Adamec, as it provides the advantage of protecting the electromagnetic actuator from over-current.
Geffroy and Adamec do not teach, wherein said plurality of electronic means further comprises a second circuit block which receives in input at least said reference voltage and is configured to generate in output a signal (Pre Trigger) of pre-activation suitable to bring the electromagnetic actuator in said activation phase, or a signal of pre-deactivation suitable to bring the electromagnetic actuator in said deactivation phase.
Bennek teaches in a similar field of endeavor of electromagnetic actuator, a second circuit block (i.e. control logic 34) (fig.1).
However, none of the prior art, taken singly or in combination teach “wherein said plurality of electronic means further comprises a second circuit block which receives in input at least said reference voltage and is configured to generate in output a signal (Pre Trigger) of pre-activation suitable to bring the electromagnetic actuator in said activation phase, or a signal of pre-deactivation suitable to bring the electromagnetic actuator in said deactivation phase.”
Claims 4-10 are allowable because they depend on allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        08/23/2022








	/THIENVU V TRAN/                                           Supervisory Patent Examiner, Art Unit 2839